 353 NLRB No. 44
 United Plasterers, LLC 
and
 Laurie Skinner. 
  Dun
-Rite Drywall and Finish Systems, Inc. 
and 
Susan 
Grievo. 
Cases 7
ŒCAŒ50844 and 
7ŒCAŒ50845 October 
31, 2008
 DECISION AND ORDER
 BY CHAIRMAN 
SCHAUMBER AND 
MEMBER 
LIEBMAN
 The General Counsel seeks a d
efault judgme
nt in this 
case on the ground that the Respondents have wit
hdrawn 
their answers to the reissued consolidated complaint.  
Upon a charge and an amended charge filed by Laurie 
Skinner (Ski
nner) in Case 7
ŒCAŒ50844 against United 
Plasterers, LLC (Respondent Uni
ted) on Nove
mber 9 and 
December 28, 2007, respectively, and a charge and an 
amended charge filed by 
Susan Grievo (Grievo) in Case 
7ŒCAŒ50845 against Dun
-Rite Drywall and Finish Sy
s-tems, Inc. (Respondent Dun
-Rite) on November 9 and 
December 28, 2007, respec
tively, the General Cou
nsel 
issued the original Order consolidating cases, c
onsol
idat-ed complaint and notice of h
earing on January 30, 2008, 
alleging that the Respondents have violated Se
ction 
8(a)(3) and (1) of the Act.  The Respondents jointly filed 
thei
r original answer to the complaint on February 12, 
2008. Subsequently, the parties entered a private se
ttlement 
agreement, and on April 7, 2008, the Regional Director 
for Region 7 issue
d an Order conditionally a
pproving 
withdrawal requests, dismissing cons
olidated c
omplaint 
and withdrawal of notice of h
earing, cond
itioned upon 
the performance of the conditions in the settlement 
agre
ements.  By letter dated May 29, 2008, the Charging 
Parties advised the Region that the Respo
ndents had 
failed to comply with t
he agreements.  On June 13, 2008, 
the Regional Dire
ctor issued a
n Order to Show C
ause 
why processing of these matters should not be resumed.  
On June 19, 2008, the Respondents jointly filed a r
e-sponse, acknowledging that they had not yet fully co
m-plied wit
h the settlement agreement.
 On July 24, 2008, the Regional Director issued an O
r-der setting aside the Order conditionally approving w
ith-drawal r
equests, 
reinstating u
nfair labor p
ractice
 charges, 
consolidating cases, and reissuing the c
onsolidated c
om-plain
t and notice of h
earing.  On August 6, 2008, the 
Respondents jointly filed an answer to the reissued co
n-solidated complaint.  However, on Septe
mber 12, 2008, 
the Respondents jointly withdrew their answer to the 
reissued consolidated co
mplaint, and on Septe
mber 24, 
2008, they jointly withdrew their answer to the orig
inal 
complaint.  
 On September 29, 2008, the General Counsel filed a 
Motion for Default Judgment with the Board.  On Oct
o-ber 2, 2008, the Board issued an O
rder transferring the
 proceeding to the 
Board and a Notice to Show C
ause 
why the motion should not be granted.  The Respondents 

filed no response.  The allegations in the motion are 
ther
efore undisputed.
 Ruling on Motion for Default Judgment
1Section 102.20 of the Board™s Rules and Reg
ulations 
provides that the allegations in a complaint shall be 
deemed admitted if an answer is not filed within 14 days 
from service of the complaint, unless good cause is 
shown.  In addition, the reissued co
nsolidated complaint 
affirmatively stated
 that unless an a
nswer was filed by 
August 7, 2008, all the allegations in the reissued co
nsol-idated complaint could be found to be true.  As noted 

above, on August 6, 2008, the Respondents filed an a
n-swer to the reissued consolidated complaint.  Thereafter, 
by letters dat
ed September 12 and 24, 2008, the Respo
n-dents withdrew their answer to the reissued consolidated 

complaint and their answer to the original complaint,
 respectively.  The withdrawal of an answer has the same 
effect as a failure to file an answer, i.e., the 
allegations in 
the reissued consolidated complaint must be consi
dered 
to be true.
 2                                                           1 Effective midnight December 2
8, 2007, Me
mbers Liebman, 
Schaumber, Kirsanow, and Walsh del
egated to Members Liebman, 
Schaumber, and Kirsanow, as a three
-member group, all of the Board
™s powers in anticipation of the expiration of the terms of Members Ki
rsa-now and Walsh on December 31, 
2007.  Pursuant to this delegation, 
Chairman Schaumber and Member Liebman constitute a quorum of the 
three
-member group.  As a quorum, they have the authority to issue 
decisions and orders in unfair labor practice and representation cases.  
See Sec. 3(b) o
f the Act.
 2 See 
Maislin Transport
, 274 NLRB 529 (1985).
  Accordingly, we grant the General Counsel™s Motion 
for Default Judgment.
 On the entire record, the Board makes the fo
llowing
 FINDINGS OF 
FACT
 I. JURISDICTION
 At all material
 times, Respondent United, a limited 
liability co
rporation, with an office and place of business 
in Shelby Township, Michigan, has been e
ngaged in the 
manufacture, installation, and nonretail sale of residential 
and commercial interior and exterior stone a
nd plaster 
finishes.
 During the calendar year ending December 31, 2007, a 
representative period, Respondent United, in conducting 
its business operations described above, provided se
rvic-es value
d in excess of $50,000 for the c
ity of D
etroit, an 
enterprise 
within the State of Michigan, which ente
rprise 
during the same period of time was directly e
ngaged in 
interstate commerce.
  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 2 At all material times, Respondent Dun
-Rite, a corpor
a-tion with 
an 
office and place of business in Shelby 
Tow
nship, Michigan, has been
 engaged as a drywall and 
plasterer contractor in the construction industry perfor
m-ing residential and commercial co
nstruction.
 During the calendar year ending December 31, 2007, a 
representative period, Respondent Dun
-Rite, in conduc
t-ing its business oper
ations described above, pr
ovided 
services value
d in excess of $50,000 for the c
ity of Ste
r-ling Heights, an enterprise within the State of Mich
igan, 
which enterprise during the same period of time was d
i-rectly engaged in inte
rstate commerce.
 We find that th
e Respondents are employers e
ngaged 
in commerce within the meaning of Section 2(2), (6), and 

(7) of the Act.
 II. ALLEGED UNFAIR LABOR
 PRACTICES
 At all material times, the following individuals held 
the positions set forth opposite their names and have 
been
 supervisors of Respondent United within the mea
n-ing of Section 2(11) of the Act and agents of Respo
ndent 
United within the meaning of Se
ction 2(13) of the Act:
  Bruce Schilhl
 President
 Mike Fedele
 Engineering Manager
 Danielle Sluiter
 Plant Manager
  At all
 material times, the following individuals held 
the positions set forth opposite their names and have 
been supervisors of Respondent Dun
-Rite within the 
meaning of Section 2(11) of the Act and agents of R
es-
pondent Dun
-Rite within the meaning of Section 2(1
3) of 
the Act:
  Bruce Schilhl
 President
 Michael Schilhl
 Vice President
  About November 9, 2007, Respo
ndent United, by its 
agent Bruce Schilhl, at Respondent Dun
-Rite™s facility, 
discharged its employee, La
urie Skinner.
 Respondent United engaged in the cond
uct d
escribed 
above based on its belief that Skinner had e
ngaged in 
protected concerted activities and union activ
ities and to 
discourage employees from engaging in such activ
ities.
 About November 9, 2007, Respo
ndent Dun
-Rite, by its 
agents Bruce Schilhl a
nd Mike Schilhl, at its Shelby 
Township facility, discharged its employee, Susan Gri
e-
vo.
 Respondent Dun
-Rite engaged in the conduct d
e-scribed above based on Grievo™s association with Ski
n-ner, whom Respondent Dun
-Rite believed had e
ngaged 
in the activities 
described above.
 CONCLUSIONS F 
LAW 1. 
By the conduct described above, the Respondents 
have interfered with, restrained, and coerced emplo
yees 
in the exercise of their rights guaranteed in Section 7 of 

the Act, in violation of Section 8(a)(1) of the Act.
 2. By the conduct described above, the Respondents 
have discrim
inated in regard to the hire or tenure or 
terms or conditions of employment of their employees, 

thereby discouraging membership in a labor organiz
a-tion, in violation of Section 8(a)(3) and (1) of
 the Act.
 3. 
The Respondents™ unfair labor practices a
ffect 
commerce within the meaning of Section 2(6) and (7) of 
the Act.
 REMEDY
 Having found that the Respondents have engaged in 
certain unfair labor practices, we shall order them to 

cease and desist and
 to take ce
rtain affirmative action 
designed to effectuate the policies of the Act.  Specif
ical-ly, having found that Respondent United and Respo
ndent 
Dun
-Rite have violated Section 8(a)(3) and (1) by di
s-
charging, respectively, employees 
Laurie Ski
nner and 
Susan Grievo, we shall order Respondent United and 
Respondent Dun
-Rite
, respectively,
 to offer 
Skinner and 
Grievo 
full 
reinstatement to their former jobs or, if those 
jobs no longer exist, to substantially equivalent pos
itions, 
without prejudice to their s
eniority or any other rights 
and priv
ileges previously enjoyed, and to make them 
whole for any loss of ear
nings and other benefits suffered 
as a result of the discrimin
ation against them.  Backpay 
shall be computed in accordance with 
F. W. Woolworth 

Co.
, 90 NLRB 289 (1950), with interest as prescribed in 
New Horizons for the R
etarded
, 283 NLRB 1173 (1987).  
Respo
ndent United and Respondent Dun
-Rite shall also 
be required to remove from their files all references to 

the unlawful discharges, and to notify, r
espectively, 
Skinner and Grievo in writing that this has been done and 
that the di
scharges will not be used against them in any 
way.
 ORDER
 The National Labor Relations Board orders that
 A. Respondent United Plasterers, LLC, Shelby Tow
n-ship, Michigan, its of
ficers, agents, successors, and a
s-
signs, shall
 1. Cease and desist from
 (a)
 Discharging employees because of its belief that 
they formed, joined, or assisted a labor o
rganization, or 
engaged in concerted activities, or to discourage e
m-plo
yees from enga
ging
 in these activities.
 (b)
 In any like or related manner interfering with, r
e-straining, or coercing employees in the exe
rcise of the 
rights guaranteed them by Se
ction 7 of the Act.
  UNITED PLASTE
RERS
, LLC
 3 2. Take the following affirmative action necessary to 
effect
uate the policie
s of the Act.
 (a)
 Within 14 days from the date of this Order, offer 
Laurie Skinner full reinstatement to her fo
rmer job or, if 
that job no longer exists, to a substantially equivalent 
position, without prejudice to her senio
rity or any other 
rights and pri
vileges previously enjoyed.
 (b)
 Make Laurie Skinner whole for any loss of ear
n-ings and other benefits suffered as a result of the di
scri
m-ination against her, with interest, in the ma
nner set forth 
in the remedy section of this decision.
 (c)
 Within 14 days 
from the date of this Order, remove 
from its files any reference to the unla
wful discharge, 
and within 3 days therea
fter, notify her in writing that 
this has been done and that the discharge will not be used 
against her in any way.
 (d)
 Preserve and, within
 14 days of a request, or such 
additional time as the Regional Director may a
llow for 
good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, all payroll records, s
o-cial security payment records, timecards, personnel 
records 
and reports, and all other records, inclu
ding an 
electronic copy of such records if stored in ele
ctronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order.
 (e)
 Within 14 days after service by the R
egion, post at 
its faci
lity in Shelby Township, Michigan, copies of the 
attached notice marked ﬁA
ppendix A.ﬂ
3(f)
 Within 21 days after service by the R
egion, file 
with the Regional Director a sworn certification of a r
e-sponsible official on a form prov
ided by the Region a
t-  Copies of the 
notice, on forms provided by the Regional Director for 
Region 7, after being signed by the Respondent™s auth
o-rized representative, shall be posted by the Res
pondent 
and maintained for 60 co
nsecutive days in conspicuous 
places including all places where notices to employees 

are customarily posted.  Reasonable steps shall be taken 

by the Respondent to ensure that the notices are not a
l-tered, defaced, or covered 
by any other material.  In the 

event that, during the pendency of these proceedings, the 
Respondent has gone out of business or closed the faci
li-ty involved in these proceedings, the R
espondent shall 
duplicate and mail, at its own expense, a copy of the n
o-tice to all current employees and former employees e
m-ployed by the Respondent at any time since November 9, 

2007.                                                            3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a
 Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 testing to the steps that the Respondent has taken to 
comply.
 B. Respondent Dun
-Rite Drywall and Fi
nish Systems, 
Inc., Shelby Township, Michigan, its off
icers, agents, 
successors, and assigns, shall
 1. Cease and desist from
 (a)
 Dischar
ging employees b
ecause they associate with 
individuals whom the Respondent b
elieves formed, 
joined, or a
ssisted any labor organization, or engaged in 
concerted activ
ities, or to discourage employees from 
engaging in these activ
ities.
 (b)
 In any like or rel
ated manner interfering with, r
e-straining, or coercing employees in the exe
rcise of the 
rights guaranteed them by Se
ction 7 of the Act.
 2. Take the following affirmative action necessary to 
effect
uate the policies of the Act.
 (a)
 Within 14 days from the da
te of this Order, offer 
Susan Grievo full reinstatement to her fo
rmer job or, if 
that job no longer exists, to a substantially equivalent 
position, without prejudice to her seniority or any other 
rights and privileges prev
iously enjoyed.
 (b)
 Make Susan Gri
evo whole for any loss of earnings 
and other benefits suffered as a result of the discrimin
a-tion against her, with i
nterest, in the manner set forth in 
the remedy section of this decision.
 (c)
 Within 14 days from the date of this Order, remove 
from its fil
es any reference to the unla
wful discharge, 
and within 3 days thereafter, notify the employee in wri
t-ing that this has been done and that the discharge will not 
be used against her in any way.
 (d)
 Preserve and, within 14 days of a request, or such 
addition
al time as the Regional Director may a
llow for 
good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, all payroll records, s
o-cial security payment records, timecards, personnel 
records and reports, and all other records, inc
luding an 
electronic copy of such records if stored in ele
ctronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order.
 (e)
 Within 14 days after service by the R
egion, post at 
its faci
lity in Shelby Township, Michigan, copies 
of the 
attached notice marked ﬁA
ppendix B.ﬂ
4                                                           4 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labo
r Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
   Copies of the 
notice, on forms provided by the Regional Director for 
Region 7, after being signed by the Respondent™s auth
o-rized representative, shall be posted by the Respondent 
and maintained for 60 co
nsecuti
ve days in conspicuous 
places including all places where notices to employees 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 4 are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not a
l-tered, defaced, or covered by any other material.  In the 
event th
at, during the pendency of these proceedings, the 
Respondent has gone out of business or closed the faci
li-ty involved in these proceedings, the R
espondent shall 
duplicate and mail, at its own expense, a copy of the n
o-tice to all current employees and forme
r employees e
m-
ployed by the Respondent at any time since November 9, 
2007. (f)
 Within 21 days after service by the R
egion, file 
with the Regional Director a sworn certification of a r
e-sponsible official on a form provided by the Region a
t-testing to the ste
ps that the Respondent has taken to 
comply.
  APPENDIX
 A NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we v
i-olated Federal labor law and
 has ordered us to post and obey 
this n
otice.
  FEDERAL LAW GIVES YO
U THE RIGHT TO
  Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage
 in any of these protected 
activities.
  WE WILL NOT
 discharge employees b
ecause we believe 
they form
ed, join
ed, or assist
ed a labor organization, or 
engage
d in concerted activities, or to discourage e
m-plo
yees from engaging in these activities.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
guaranteed you by Section 7 of the Act.
 WE WILL
, within 14 days from the date of the Board™s 
Order, offer Laurie Skinner full reinstatement to her fo
r-mer jo
b or, if that job no longer exists, to a su
bstantially 
equivalent position, without prejudice to her seniority or 

any other rights and privileges previously enjoyed.
 WE WILL
 make whole Laurie Skinner for any loss of 
earnings and other ben
efits suffered as 
a result of her 
unlawful discharge, with interest.
 WE WILL
, within 14 days from the date of the Board™s 
Order, remove from our files all references to the unla
w-ful discharge of Laurie Skinner, and within 3 days th
e-reafter, notify her in writing that this h
as been done and 
that the unlawful discharge will not be used against her 
in any way.
  UNITED 
PLASTERERS
, LLC
  APPENDIX B
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labo
r Relations Board has found that we v
i-olated Federal labor law and has ordered us to post and obey 
this n
otice.
  FEDERAL LAW GIVES YO
U THE RIGHT TO
  Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with ot
her employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 discharge employees because they ass
o-ciate with i
ndividuals whom we believe form
ed, join
ed, or assist
ed any labor organization, or engage
d in co
n-certed activities, or to discourage employees from enga
g-ing in these a
ctivities.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 

guaranteed you by Section 7 of the Act.
 WE WILL
, within 
14 days from the date of the Board™s 
Order, offer Susan Grievo full reinstatement to her fo
r-mer job or, if that job no longer exists, to a su
bstantially 
equivalent position, without prejudice to her seniority or 
any other rights and privileges previously e
njoyed.
 WE WILL
 make whole Susan Grievo for any loss of 
earnings and other ben
efits suffered as a result of her 
unlawful discharge, with interest.
 WE WILL
, within 14 days from the date of the Board™s 
Order, remove from our files all references to the unla
w-ful discharge of Susan Grievo, and within 3 days therea
f-ter, notify her in wri
ting that this has been done and that 
the unlawful discharges will not be used against her in 
any way.
  DUN
-RITE 
DRYWALL A
ND 
FINISH 
SYSTEMS
, INC
.  